  Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 1 of 8. PageID #: 429333




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                            MDL No. 2804

    All Cases                                        Case No. 1:17-md-2804

                                                     Judge Dan Aaron Polster


           THE PHARMACY DEFENDANTS’ POSITION STATEMENT FOR
                THE NOVEMBER 6, 2019, STATUS CONFERENCE

       The Pharmacy Defendants named in the Track One complaints submit this position paper

requested by Special Master Cohen’s email of October 25, 2019. As set forth below, as long as

the Court does not proceed at this time with the Track 1B case, the Pharmacy Defendants would

not oppose the immediate remand of a small number of agreed-upon cases to the courts that

would try the cases. If, however, Track 1B proceeds, the Pharmacy Defendants object to the

start of any new tracks that include them.

       As a threshold matter, third parties have told the Pharmacy Defendants that the Court has

already decided important agenda items for the November 6 status conference without giving the

Pharmacy Defendants an opportunity to be heard. Any such pre-decision of disputed issues

would be improper. This Court, like every other, should withhold judgment on substantive

issues until all parties have been heard on the record and should not render decisions based on

incomplete information and argument communicated ex parte.

       First, a journalist seeking comment (among others) has indicated to counsel for the

Pharmacy Defendants that a Track 1B trial involving only the Pharmacy Defendants will occur

in the Spring. If true, such determination was made without consulting the Pharmacy Defendants
  Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 2 of 8. PageID #: 429334



on counsel’s availability, the needs of the case, or the wisdom of a Spring trial date. In fact, as

explained in Section A below, it would be manifestly inappropriate—and antithetical to proper

MDL case management—to proceed with Track 1B at this time given, among other things, the

time and attention already devoted to these two counties to the exclusion of all other jurisdictions

with cases pending in the MDL. At the same time, it would be untenable to ask the Pharmacy

Defendants to prepare for a Track 1B trial while simultaneously starting new tracks of litigation.

       Second, the Special Master has indicated that the Court had already decided to grant

Plaintiffs’ motion for leave to amend the Track 1 complaints to add new dispensing claims

before the motion even was filed. Section B below explains why the Pharmacy Defendants must

be given an opportunity to respond to Plaintiffs’ motion on the record and in the ordinary course.

In fact, the motion is a dead-letter under Sixth Circuit law and proposes a stunningly burdensome

do-over of the parties’ massive efforts to prepare the Track 1 cases, as they were pled and

worked up for trial.

       A.       New Litigation Tracks

       A Track 1B trial should not proceed at the present time. Rather, having taken their cases

to the brink of trial and settled, the Track 1 Plaintiffs should be treated no differently than the

2000+ other plaintiffs with cases in the MDL that have been stayed pending resolution of the

first bellwether cases. If Track 1B is stayed, the Pharmacy Defendants would not object to the

immediate remand and litigation of a limited number of other cases brought by diverse Plaintiffs

and agreed upon by the parties. If Track 1B is to proceed prior to resolution of these other cases,

however, the Pharmacy Defendants will object to the start of any new litigation tracks that

include them.




                                                   2
  Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 3 of 8. PageID #: 429335



       If the bellwether process is to play a useful role toward accomplishing the broader goals

of the MDL that go beyond cases involving just Cuyahoga and Summit Counties, the parties

must focus their efforts on new jurisdictions, where the most important legal questions remain

undecided and the facts have not been discovered. The Court has already ruled on questions of

Ohio law. The parties have conducted extensive discovery regarding the claims of the Track 1

Plaintiffs. Needless to say, however, the local impact of the use and misuse of prescription

opioid medications and local efforts to address abuse and addiction vary enormously among

jurisdictions, as does the law. Continued focus on the same jurisdictions that have already been

the MDL’s entire focus for over a year would do nothing to advance the purposes of the MDL.

And to whatever extent the Court believes pharmacy dispensing claims should proceed next,

those claims have been asserted and will be litigated in other federal and state-court cases around

the country. No further special favors for the Track 1 Plaintiffs are required.

       In addition, it would be manifestly inappropriate and inconsistent with the Court’s role as

an MDL court to prioritize a Track 1B trial at the request of local jurisdictions over the

thousands of other plaintiffs in the MDL waiting for their chance to be heard. The Track 1

Plaintiffs made a deliberate choice to sever all but one of the Pharmacy Defendants from the

original trial. The Pharmacy Defendants did not seek severance themselves, nor did they play

any role in Plaintiffs’ request for severance, after they had expended enormous resources

participating in extensive fact discovery, expert discovery, summary judgment, and Daubert

motions. Since then, the Track 1 Plaintiffs have had their day in court, took their cases to brink

of trial, including selecting a jury, and then opted to settle with all but one of the remaining

defendants rather than pursue their claims to verdict. Along the way, the Track 1 Plaintiffs

secured over $320 million in settlement funds—far exceeding their entire claim for past



                                                  3
  Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 4 of 8. PageID #: 429336



damages—for the counties’ immediate use toward addressing the opioids crisis locally. There is

no basis for allowing the Track 1 plaintiffs to leapfrog, for the second time, other cases in the

MDL for their own benefit at the expense of other plaintiffs.

       Finally, it would be monumentally unfair—and unjustified—to compel the Pharmacy

Defendants to continue litigation in Track 1 while also litigating other cases selected for remand.

One Pharmacy Defendant has already been put once to the staggering expense and burden of

preparing the Track 1 cases for trial through the morning of openings, after the Court had

empaneled a jury. The other Pharmacy Defendants fully litigated the Track 1 cases through

summary judgment and only then were the subject of motions to sever in which Plaintiffs

pledged that severance would not be used to “prejudice” defendants. Doc. Nos. 2099 and 2148.

But nothing could be more prejudicial than requiring the Pharmacy Defendants to prepare—

either for the first or the second time—to try the Track 1 cases while simultaneously conducting

discovery for and working up trial additional cases that were not active when the Track 1 cases

were initially prepared. No other parties bore a similar burden in Track 1, and there is no basis

to treat the Pharmacy Defendants differently.

       B.      Track 1B Motion to Amend

       Because Track 1B should not proceed at this time, the Court need not reach the Track 1

Plaintiffs’ motion to amend their complaints to add entirely new dispensing claims against the

Pharmacy Defendants, including by adding new defendants. If the Court is inclined to take up

the motion, however, under no circumstances should the Court hear it before the Pharmacy

Defendants have been heard in due course on the many reasons why the proposed amendments

are unsupported by good cause and would unduly prejudice the Pharmacy Defendants.




                                                  4
  Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 5 of 8. PageID #: 429337



       Before Plaintiffs even filed their motion to amend their Third Amended Complaints in

Track 1, before the Pharmacy Defendants had any opportunity to present their position, and

before the subject ever was discussed in open court, the Special Master wrote: “my

understanding is that [Judge Polster] will allow [Plaintiffs] to amend to state dispensing claims.”

To the extent the Court decided to allow amendment before the filing of any motion for leave to

amend—much less a response—its decision was clearly improper. Such a decision could have

been based only on either an ex parte request by Plaintiffs or the Court’s own views about which

unasserted claims Plaintiffs should have pursued and prepared for trial. Neither of these would

be a permissible ground for the Court’s decision. See Code of Conduct for U.S. Judges, Canon

3(A)(4)(b) (ex parte communications permitted “only if the ex parte communication does not

address substantive matters and the judge reasonably believes that no party will gain a

procedural, substantive, or tactical advantage as a result of the ex parte communication”); Ligon

v. City of New York, 736 F.3d 118, 125-26 (2d Cir. 2013), vacated in part, 743 F.3d 362 (2d Cir.

2014) (trial judge disqualified after improperly urging party to pursue unfiled claims). The

Pharmacy Defendants are entitled to a fair hearing on the issue, on the record and before a judge

committed to hearing from all parties before making a decision.

       The Pharmacy Defendants will file an opposition to the motion for leave to amend within

the 14 days allowed by Local Rule 7.1. For present purposes, suffice it to note that Plaintiffs’

motion does not even attempt to make the necessary showing of “good cause” under Rule 16(b),

which would require them to demonstrate both (1) “that despite their diligence they could not

meet the original deadline” for amendments, Leary v. Daeschner, 349 F.3d 888, 907 (6th Cir.

2003), and (2) that the opposing parties “would not suffer prejudice.” Id. at 903.




                                                 5
  Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 6 of 8. PageID #: 429338



       Nor could Plaintiffs ever approach a showing of good cause for their decision to wait

until 18 months after the deadline for amendments, 10 months after the close of discovery, after

the completion of all expert discovery, after motions for summary judgment, and after the Court

had even empaneled a jury at the trial of the Track 1 Plaintiffs’ case against one Pharmacy

Defendant. And the prejudice could not be clearer when Plaintiffs’ proposed new claims—

attacking different conduct at different facilities by different persons under different regulatory

standards—would bring the cases back to square one. The new claims would require new

motions to dismiss, taking the depositions of scores of new witnesses, reopening the depositions

of regulators and county employees, and producing new data sets and new documents from

parties and custodians who were not previously subject to discovery. The parties would then

have to redo prior expert reports, engage new experts on new topics, and start over with Daubert

and summary judgment motions. All this when one Pharmacy Defendant, Walgreens, has

already had to fully prepare the original Track 1 claims for trial before Plaintiffs entered into

last-minute settlements with other defendants on the morning of openings, after a jury had been

empaneled, and when the other Pharmacy Defendants prepared the cases based on the original

claims all the way through summary judgment. In other contexts, this Court has not hesitated to

hold Plaintiffs to the consequences of their strategic decisions about the claims and discovery

they declined to pursue. Doc. No. 2438 at 4 (“Plaintiffs’ choice not to pursue discovery against

Noramco is one they will have to live with”).

       The Pharmacy Defendants’ opposition to the motion to amend to be filed on November

13 in accordance with the Local Rules will set forth in detail our position on the motion and all

of the reasons why amendment would be improper. In the interim, we request that the Court




                                                  6
  Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 7 of 8. PageID #: 429339



enter an order prohibiting further ex parte communications with the Court or any of the Special

Masters regarding the motion for leave to amend.

       C.     Pending Motions to Dismiss

       In response to the question presented by the Special Master, the Pharmacy Defendants

agree that all pending “bellwether” motions to dismiss should be denied without prejudice to

renewing them at an appropriate time.

 Dated: November 5, 2019                           Respectfully submitted,


 /s/ Eric R. Delinsky (consent)                    /s/ Kaspar J. Stoffelmayr
 Eric R. Delinsky                                  Kaspar J. Stoffelmayr
 Alexandra W. Miller                               BARTLIT BECK LLP
 ZUCKERMAN SPAEDER LLP                             54 West Hubbard Street
 1800 M Street, NW, Ste. 1000                      Chicago, IL 60654
 Washington, DC 20036                              (312) 494-4400
 (202) 778-1800                                    kaspar.stoffelmayr@bartlit-beck.com
 edelinsky@zuckerman.com
 smiller@zuckerman.com                             Counsel for Walgreen Co. and Walgreen
                                                   Eastern Co.
 Counsel for CVS Indiana, L.L.C. and CVS Rx
 Services, Inc


 /s/ Robert M. Barnes (consent)                    /s/ Timothy D. Johnson (consent)
 Robert M. Barnes                                  Timothy D. Johnson
 MARCUS & SHAPIRA LLP                              CAVITCH, FAMILO & DURKIN CO., L.P.
 35th Floor, One Oxford Centre                     1300 East Ninth Street, 20th Floor
 301 Grant Street                                  Cleveland, OH 44114
 Pittsburgh, PA 15219                              (216) 621-7860
 (412) 471-3490                                    tjohnson@cavitch.com
 rbarnes@marcus-shapira.com
                                                   Counsel for Discount Drug Mart, Inc.
 Counsel for HBC Service Company




                                               7
Case: 1:17-md-02804-DAP Doc #: 2907 Filed: 11/05/19 8 of 8. PageID #: 429340



/s/ Kelly A. Moore (consent)                 /s/ Tina M. Tabacchi (consent)
Kelly A. Moore                               Tina M. Tabacchi
MORGAN, LEWIS & BOCKIUS LLP                  Tara A. Fumerton
101 Park Avenue                              JONES DAY
New York, NY 10178-0060                      77 West Wacker
(212) 309-6612                               Chicago, IL 60601
kelly.moore@morganlewis.com                  (312) 782-3939
                                             tmtabacchi@jonesday.com
Elisa P. McEnroe                             tfumerton@jonesday.com
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street                           Counsel for Walmart Inc. f/k/a Wal-Mart
Philadelphia, PA 19103-2921                  Stores, Inc.
(215) 963-5917
elisa.mcenroe@morganlewis.com

Counsel for Rite Aid of Maryland, Inc.




                                         8
